EXHIBIT 10.4.3

 

EXECUTION VERSION

 

 

PLANT ALVIN W. VOGTLE NUCLEAR UNITS

AMENDED AND RESTATED OPERATING AGREEMENT

 

 

among

 

 

GEORGIA POWER COMPANY,

 

OGLETHORPE POWER CORPORATION

(AN ELECTRIC MEMBERSHIP CORPORATION),

 

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA

 

and

 

CITY OF DALTON, GEORGIA

 

 

Dated as of April 21, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I - DEFINITIONS AND INTERPRETATIONS

3

Section 1.1

Definitions

3

Section 1.2

Interpretations

3

Section 1.3

Construction

4

Section 1.4

Operating Agreement Superseded

4

 

 

 

ARTICLE II - OPERATING AGENT

4

 

 

ARTICLE III - AUTHORITY AND RESPONSIBILITY FOR OPERATION

5

Section 3.1

Operation

5

Section 3.2

Other Contracts

5

Section 3.3

Agreements to Recognize Successor Agent

6

Section 3.4

Agreements to Acknowledge Information Rights

6

 

 

 

ARTICLE IV - OPERATION, RIGHTS AND OBLIGATIONS

7

Section 4.1

Availability of Output

7

Section 4.2

Scheduling and Dispatching

7

Section 4.3

Fuel Costs

8

Section 4.4

Transactions With Other Systems

9

Section 4.5

Metering

9

Section 4.6

Insurance

10

 

 

 

ARTICLE V - BILLING, PAYMENT AND ACCOUNTING

12

Section 5.1

Sharing of Costs – General

12

Section 5.2

Payment and Settlement of Costs

12

Section 5.3

Operating Account

14

Section 5.4

Non-Payment

15

Section 5.5

Billing Disputes

17

Section 5.6

Right of Lenders to Make Payments

19

 

 

 

ARTICLE VI - CERTAIN ADDITIONAL AGREEMENTS AMONG THE PARTIES

19

Section 6.1

No Adverse Distinction

19

Section 6.2

Cooperation

20

 

--------------------------------------------------------------------------------


 

Section 6.3

Liability

20

Section 6.4

Certain Liabilities Included in Operating Costs

22

 

 

 

ARTICLE VII - ACCESS TO PLANT VOGTLE

23

Section 7.1

Plant Access Requirements

23

Section 7.2

Safety Conscious Work Environment

23

 

 

 

ARTICLE VIII - ASSIGNMENT AND TERMINATION

24

Section 8.1

Limitation on Assignability

24

Section 8.2

Term

25

 

 

 

ARTICLE IX - GENERAL

25

Section 9.1

Governing Law

25

Section 9.2

No Delay

25

Section 9.3

Regulatory Agencies

26

Section 9.4

Rural Utilities Service Approval

26

Section 9.5

Notice

26

Section 9.6

No Partnership

27

Section 9.7

Amendments

27

Section 9.8

Successors and Assigns

28

Section 9.9

Counterparts

28

Section 9.10

Time is of the Essence

28

Section 9.11

Further Assurances

28

Section 9.12

Computation of Ownership Interest

28

Section 9.13

Several Agreements

29

Section 9.14

Confidentiality

29

Section 9.15

Remedies

31

 

 

 

Appendix A: Schedule of Definitions

 

 

 

Exhibit I: Form of Notice of OPC Default

 

 

ii

--------------------------------------------------------------------------------


 

PLANT ALVIN W. VOGTLE NUCLEAR UNITS

AMENDED AND RESTATED OPERATING AGREEMENT

 

THIS PLANT ALVIN W. VOGTLE NUCLEAR UNITS AMENDED AND RESTATED OPERATING
AGREEMENT, dated as of April 21, 2006, is among GEORGIA POWER COMPANY, a
corporation organized and existing under the laws of the State of Georgia
(“GPC”), OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), an
electric membership corporation organized and operating under the laws of the
State of Georgia (“OPC”), the MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, a public
body corporate and politic and an instrumentality of the State of Georgia
(“MEAG”), and the CITY OF DALTON, GEORGIA, an incorporated municipality in the
State of Georgia acting by and through its Board of Water, Light and Sinking
Fund Commissioners (“Dalton”) (GPC, OPC, MEAG and Dalton being hereinafter
individually called a “Party” and collectively called the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Parties have heretofore entered into an agreement entitled PLANT
ALVIN W. VOGTLE NUCLEAR UNITS NUMBERS ONE AND TWO PURCHASE AND OWNERSHIP
PARTICIPATION AGREEMENT dated August 27, 1976, as amended (the “Existing Units
Ownership Agreement”), providing for the ownership by GPC, OPC, MEAG and Dalton
of undivided ownership interests (as provided therein), respectively, in two
1150 MW maximum rated nuclear generating units known as the Alvin W. Vogtle
Nuclear Units Numbers One and Two, located near Waynesboro in Burke County,
Georgia, therein more particularly identified (individually an “Existing Unit”
and collectively the “Existing Units”).

 

WHEREAS, in connection with the Existing Units Ownership Agreement, the Parties
entered into an agreement entitled PLANT ALVIN W. VOGTLE NUCLEAR UNIT NUMBERS

 

--------------------------------------------------------------------------------


 

ONE AND TWO OPERATING AGREEMENT dated August 27, 1976 (the “Operating
Agreement”), providing for the operation and maintenance of Plant Vogtle with
GPC, OPC, MEAG and Dalton sharing in the costs incurred under the Operating
Agreement in proportion to their undivided ownership interests.

 

WHEREAS, the Parties have entered into that certain Plant Vogtle Owners
Agreement Authorizing Development, Construction, Licensing and Operation of
Additional Generating Units dated as of May 13, 2005, as amended (the
“Development Agreement”), whereby the Parties authorized GPC (as agent) to
undertake certain development activities on their behalf and made certain other
consents and grants with regard to the development, licensing, construction,
operation and maintenance of the Additional Units, among other things;

 

WHEREAS, pursuant to Section 1.6 of the Development Agreement, the Parties
agreed to negotiate in good faith Definitive Agreements, including this
Agreement;

 

WHEREAS, concurrently herewith, the Parties have entered into the agreement
entitled PLANT ALVIN W. VOGTLE ADDITIONAL UNITS OWNERSHIP PARTICIPATION
AGREEMENT dated as of the date hereof (the “Additional Units Ownership
Agreement”) providing for the ownership by GPC, OPC, MEAG and Dalton of
undivided ownership interests in the Additional Units; and

 

WHEREAS, the Parties desire to amend and restate the Operating Agreement in its
entirety as provided herein and intend to provide for sole authority for
management, control, operation and maintenance of Plant Vogtle (including both
the Existing Units and the Additional Units) in all respects not covered by the
Ownership Agreements or the Nuclear Managing Board Agreement and for the
entitlement and use of capacity and energy from Plant Vogtle and the

 

2

--------------------------------------------------------------------------------


 

sharing of the costs thereof by the Parties in accordance with their respective
undivided ownership interests, except as otherwise herein provided.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, each of GPC, OPC, MEAG and Dalton hereby agrees as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATIONS

 


SECTION 1.1                                   DEFINITIONS. IN ADDITION TO THE
INITIALLY CAPITALIZED TERMS AND PHRASES DEFINED IN THE PREAMBLE OF THIS
AGREEMENT AND EXCEPT AS OTHERWISE DEFINED HEREIN, CAPITALIZED TERMS USED HEREIN
SHALL HAVE THEIR RESPECTIVE MEANINGS IN THE SCHEDULE OF DEFINITIONS ATTACHED
HERETO AS APPENDIX A.

 


SECTION 1.2                                   INTERPRETATIONS. IN THIS
AGREEMENT, UNLESS THE CONTEXT OTHERWISE REQUIRES, THE SINGULAR SHALL INCLUDE THE
PLURAL AND ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS. THE WORDS “HEREOF,” “HEREIN,” “HERETO” AND “HEREUNDER” AND WORDS
OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL, UNLESS OTHERWISE EXPRESSLY
SPECIFIED, REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
PROVISION OF THIS AGREEMENT. WHENEVER THE TERM “INCLUDING” IS USED IN THIS
AGREEMENT IN CONNECTION WITH A LISTING OF ITEMS INCLUDED WITHIN A PRIOR
REFERENCE, SUCH LISTING SHALL BE INTERPRETED TO BE ILLUSTRATIVE ONLY, AND SHALL
NOT BE INTERPRETED AS A LIMITATION ON OR EXCLUSIVE LISTING OF THE ITEMS INCLUDED
WITHIN THE PRIOR REFERENCE. ANY REFERENCE IN THIS AGREEMENT TO “SECTION,”
“ARTICLE,” “APPENDIX,” “EXHIBIT” OR “SCHEDULE” SHALL BE REFERENCES TO THIS
AGREEMENT UNLESS OTHERWISE STATED, AND ALL SUCH APPENDICES, EXHIBITS AND
SCHEDULES ARE INCORPORATED IN THIS AGREEMENT BY REFERENCE. IN THE EVENT THAT ANY
INDEX OR PUBLICATION REFERENCED IN THIS AGREEMENT CEASES TO BE PUBLISHED, EACH
SUCH REFERENCE SHALL BE DEEMED A REFERENCE TO A SUCCESSOR OR ALTERNATE INDEX OR
PUBLICATION REASONABLY AGREED TO BY THE

 

3

--------------------------------------------------------------------------------


 


PARTIES. UNLESS SPECIFIED OTHERWISE, A REFERENCE TO A GIVEN AGREEMENT OR
INSTRUMENT, AND ALL SCHEDULES, EXHIBITS, APPENDICES AND ATTACHMENTS THERETO,
SHALL BE A REFERENCE TO THAT AGREEMENT OR INSTRUMENT AS MODIFIED, AMENDED,
SUPPLEMENTED AND RESTATED, AND IN EFFECT FROM TIME TO TIME. UNLESS OTHERWISE
STATED, ANY REFERENCE IN THE AGREEMENT TO ANY ENTITY SHALL INCLUDE ITS PERMITTED
SUCCESSORS AND ASSIGNS, AND IN THE CASE OF ANY GOVERNMENTAL AUTHORITY, ANY
PERSON SUCCEEDING TO ITS FUNCTIONS AND CAPACITIES. THE DESCRIPTIVE HEADINGS OF
THE VARIOUS SECTIONS OF THIS AGREEMENT HAVE BEEN INSERTED FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL IN NO WAY MODIFY OR RESTRICT ANY OF THE TERMS OR
PROVISIONS HEREOF.

 

Section 1.3                                   Construction. In the event of a
conflict between the text of this Agreement and any Schedule, Exhibit or
Appendix thereto, the terms of this Agreement shall prevail. GPC, OPC, MEAG and
Dalton acknowledge that each was actively involved in the negotiation and
drafting of this Agreement and that no law or rule of construction shall be
raised or used in which the provisions of this Agreement shall be construed in
favor of or against any of GPC, OPC, MEAG or Dalton because one is deemed to be
the author thereof.

 

Section 1.4                                   Operating Agreement Superseded.
This Agreement amends and restates in its entirety the Operating Agreement. Upon
the execution and effectiveness of this Agreement, the Operating Agreement will
be superseded and replaced by this Agreement and will have no further force or
effect.

 


ARTICLE II

 


OPERATING AGENT


 

The Parties hereby irrevocably appoint, subject to Section 6.3 hereof, GPC their
agent (the “Agent”) in connection with Plant Vogtle to act on their behalf in
the management, control, operation and maintenance of Plant Vogtle. GPC hereby
accepts such appointment and agrees that it shall discharge its responsibilities
as agent in accordance with Prudent Utility Practice.

 

4

--------------------------------------------------------------------------------


 


ARTICLE III

 

AUTHORITY AND RESPONSIBILITY FOR OPERATION

 


SECTION 3.1                                   OPERATION. THE AGENT SHALL HAVE
SOLE AUTHORITY AND RESPONSIBILITY TO MANAGE, CONTROL, OPERATE AND MAINTAIN PLANT
VOGTLE. IN RESPECT THEREOF, THE AGENT IS AUTHORIZED TO TAKE AND SHALL TAKE, IN
THE NAME AND ON BEHALF OF THE PARTIES, ALL REASONABLE ACTIONS WHICH, IN THE
DISCRETION AND JUDGMENT OF THE AGENT, ARE DEEMED NECESSARY OR ADVISABLE TO
EFFECT THE MANAGEMENT, CONTROL, OPERATION AND MAINTENANCE OF PLANT VOGTLE,
SUBJECT TO THE APPLICABLE PROVISIONS OF THIS AGREEMENT AND THE OWNERSHIP
AGREEMENTS. THE AGENT SHALL HAVE NO AUTHORITY UNDER THIS AGREEMENT TO SELL OR
OTHERWISE DISPOSE OF ANY OTHER PARTY’S ENERGY FOR SUCH PARTY’S ACCOUNT, EXCEPT
TO THE EXTENT PROVIDED IN SECTION 5.4 HEREOF.


 


SECTION 3.2                                   OTHER CONTRACTS. IN DISCHARGING
ITS OBLIGATIONS AS AGENT HEREUNDER, THE AGENT SHALL HAVE THE RIGHT, ON ITS OWN
BEHALF AND ON BEHALF OF THE PARTIES, TO PROVIDE, OR TO CONTRACT WITH ANY OF ITS
AFFILIATES FOR THE PURCHASE OF, AT COST, ANY EQUIPMENT OR FACILITIES OR THE
PERFORMANCE OF SERVICES, AT COST IN CONNECTION WITH PLANT VOGTLE. IN THE EVENT
THE AGENT PROPOSES TO ACQUIRE SERVICES FOR THIS AGREEMENT FROM AN AFFILIATE
WHICH INVOLVE NEW INVESTMENT IN EXCESS OF TWENTY FIVE MILLION DOLLARS
($25,000,000) (IN 2006 DOLLARS UTILIZING THE GROSS DOMESTIC PRODUCT IMPLICIT
PRICE DEFLATOR AS REPORTED IN THE SURVEY OF CURRENT BUSINESS PUBLISHED BY THE
BUREAU OF ECONOMIC ANALYSIS, UNITED STATES DEPARTMENT OF COMMERCE, WASHINGTON,
D.C. AS A DEFLATOR) IN PHYSICAL FACILITIES (OTHER THAN ADDITIONS TO PLANT HATCH
OR PLANT VOGTLE) IN ORDER FOR AN AFFILIATE TO PROVIDE NEW SERVICES TO PLANT
VOGTLE OTHER THAN THOSE SERVICES SUPPLIED BY THE RESOURCES OF GPC OR ITS
AFFILIATES AS OF THE EFFECTIVE DATE, THE AGENT WILL CONFER WITH THE PARTIES IN
ORDER TO DETERMINE WHETHER THE PARTIES ARE ABLE AND WILLING TO PARTICIPATE IN

 

5

--------------------------------------------------------------------------------


 


SUCH INVESTMENT AND TO PROVIDE AN OPPORTUNITY FOR SUCH PARTICIPATION; PROVIDED,
THAT THE AGENT SHALL ENDEAVOR TO NOTIFY THE PARTIES PRIOR TO ANY NEW INVESTMENT
IN AN AFFILIATE FOR SUCH SERVICES.


 

Section 3.3                                   Agreements to Recognize Successor
Agent. All agreements made by the Agent pursuant to its authority hereunder
(except for agreements with Affiliates of the Agent) shall, by their terms, be
made assignable by the Agent to any replacement or successor agent pursuant to
this Agreement and either of the Ownership Agreements, as applicable. The Agent
will use its reasonable best efforts to cooperate fully with any replacement or
successor agent to effect the assignment of all such agreements (other than
agreements with Affiliates of the Agent) and otherwise to secure for such
replacement or successor agent the benefits of any other such agreements (other
than agreements with Affiliates of the Agent).

 

Section 3.4                                   Agreements to Acknowledge
Information Rights. The Agent shall cause all third parties to the agreements
made by the Agent pursuant to its authority hereunder to acknowledge the
information and audit rights of the Parties under this Agreement, the Ownership
Agreements and the Nuclear Managing Board Agreement, and to commit to cooperate
with the Agent, the Parties and their representatives in connection therewith
and to provide information described thereunder (including any information
deemed confidential or proprietary) to the Agent, the Parties and their
representatives, which shall be held in accordance with Section 9.14 of this
Agreement. Information requested by a Party may not be refused on the grounds
that such third party claims such information to be proprietary if such Party
agrees to execute an agreement satisfactory to any such third party to protect
such information from unwarranted disclosure.

 

6

--------------------------------------------------------------------------------


 


ARTICLE IV

 

OPERATION, RIGHTS AND OBLIGATIONS

 


SECTION 4.1                                   AVAILABILITY OF OUTPUT. SUBJECT TO
THE FURTHER PROVISIONS OF THIS AGREEMENT AND THE PROVISIONS OF THE APPLICABLE
OWNERSHIP AGREEMENT, AT ANY GIVEN TIME THE PARTIES SHALL EACH BE ENTITLED TO THE
NET CAPACITY AND NET ENERGY OUTPUT OF EACH VOGTLE UNIT IN PROPORTION TO THEIR
RESPECTIVE OWNERSHIP INTERESTS IN SUCH VOGTLE UNIT.


 


SECTION 4.2                                   SCHEDULING AND DISPATCHING.


 

(a)                                  The Agent shall have sole authority for the
scheduling and dispatching of the output of each of the Vogtle Units and,
subject to the further provisions of this Section 4.2, shall schedule and
dispatch such output on a continuous economic dispatch basis, to the extent each
such Vogtle Unit is capable of such dispatch, in accordance with the Agent’s
standard scheduling and dispatching procedures to serve, in part, the electric
capacity and energy load within the State of Georgia.

 

(b)                                 The Parties anticipate that the Additional
Units will be scheduled and dispatched at all times to their maximum practicable
capability, taking into account license requirements, planned and forced outages
(including partial outages) and fuel cycle limitations. If conditions change
such that this is no longer the standard mode of scheduling and dispatching the
Additional Units, the Parties owning an Ownership Interest in the Additional
Units shall negotiate in good faith a new methodology for the scheduling and
dispatching of the energy from the Additional Units, including consideration of
pseudo-dispatch and direct dispatch by participants, as technology may allow.

 

(c)                                  Not later than thirty (30) months and not
earlier than sixty (60) months prior to any Fuel Period, the Agent shall give
each of the other Parties written notification of the estimated operating level
during such Fuel Period of the Vogtle Unit to which such Fuel Period

 

7

--------------------------------------------------------------------------------


 


RELATES BASED UPON THE ECONOMIC DISPATCH OF SUCH VOGTLE UNIT. ANY PARTY WITH AN
OWNERSHIP INTEREST IN SUCH VOGTLE UNIT SHALL HAVE THE RIGHT TO RECEIVE DURING
SUCH FUEL PERIOD ENERGY FROM SUCH VOGTLE UNIT IN EXCESS OF ITS PROPORTIONATE
SHARE OF THE ENERGY GENERATED BY SUCH VOGTLE UNIT OPERATING ON AN ECONOMIC
DISPATCH BASIS, UP TO A MAXIMUM OF SUCH PARTY’S PROPORTIONATE SHARE OF THE
ENERGY WHICH COULD BE GENERATED BY SUCH VOGTLE UNIT OPERATING AT ITS MAXIMUM
PRACTICABLE CAPABILITY AT ANY GIVEN TIME, IF (I) SUCH PARTY, NOT LESS THAN SIX
(6) MONTHS AFTER RECEIPT OF THE ABOVE-MENTIONED NOTIFICATION FROM THE AGENT,
GIVES THE OTHER PARTIES WRITTEN NOTICE OF ITS DESIRE TO RECEIVE SUCH ADDITIONAL
ENERGY FROM SUCH VOGTLE UNIT AND THE AMOUNT OF SUCH ADDITIONAL ENERGY AND AGREES
TO BE RESPONSIBLE, AS OF THE DATE OF SUCH NOTICE, FOR ANY AND ALL ADDITIONAL
COSTS RESULTING FROM SUCH INCREASED GENERATION OF ENERGY, INCLUDING ALL
PREPAYMENTS IN CONNECTION WITH THE ACQUISITION OF NUCLEAR FUEL, WHETHER OR NOT
IT REQUIRES OR TAKES THE ADDITIONAL ENERGY DURING THE FUEL PERIOD AND WHETHER OR
NOT ANY ADDITIONAL ENERGY IS GENERATED, AND AGREES TO INDEMNIFY AND HOLD THE
OTHER PARTIES HARMLESS FROM AND AGAINST ANY AND ALL COSTS, EXPENSES, LIABILITIES
AND DAMAGES OF ANY KIND OCCASIONED IN ANY WAY BY THE OPERATION OF SUCH VOGTLE
UNIT AT SUCH INCREASED LEVEL; (II) SUCH INCREASED OPERATION WILL NOT ADVERSELY
AFFECT THE CAPABILITY OF SUCH VOGTLE UNIT THEN OR IN THE FUTURE; (III) SUCH
PARTY REQUIRING SUCH INCREASED ENERGY SHALL TAKE SUCH ENERGY ONLY AT SUCH TIME
OR TIMES AS WILL NOT INTERFERE WITH ANY OTHER PARTY’S ABILITY TO RECEIVE ITS
ENTITLEMENT TO THE ENERGY FROM SUCH VOGTLE UNIT AT THE TIMES IT WOULD OTHERWISE
HAVE RECEIVED IT; AND (IV) SUCH INCREASED GENERATION IS UNANIMOUSLY AGREED TO BY
THE OTHER PARTIES, WHICH SUCH AGREEMENT SHALL NOT BE UNREASONABLY WITHHELD.


 


SECTION 4.3                                   FUEL COSTS. EACH PARTY SHALL OWN
AN UNDIVIDED OWNERSHIP INTEREST IN NUCLEAR FUEL AND SHALL BE RESPONSIBLE FOR THE
PAYMENT OF FUEL COSTS FOR EACH VOGTLE UNIT FOR EACH FUEL PERIOD IN PROPORTION TO
ITS RESPECTIVE ENTITLEMENT TO THE ENERGY TO BE GENERATED BY SUCH

 

8

--------------------------------------------------------------------------------


 


VOGTLE UNIT DURING SUCH FUEL PERIOD AS PROVIDED IN SECTIONS 4.1 AND 4.2 OF THIS
AGREEMENT. AT THE BEGINNING OF EACH FUEL PERIOD, THE AGENT SHALL DELIVER TO EACH
OF THE PARTIES AN AMORTIZATION SCHEDULE FOR THE FUEL COSTS PAID BY EACH PARTY
PURSUANT TO THE OWNERSHIP AGREEMENTS AND THE AMORTIZATION RATES RELATED TO SUCH
FUEL COSTS FOR THAT FUEL PERIOD. THE PARTIES SHALL PROVIDE THE AGENT WITH SUCH
INFORMATION AS IS REASONABLY REQUIRED BY THE AGENT TO DEVELOP THE AMORTIZATION
SCHEDULES DESCRIBED ABOVE. THE AGENT WILL PROVIDE THE PARTIES WITH SUCH
INFORMATION AS IS REASONABLY REQUIRED BY THEM IN ORDER TO ACCOUNT FOR SUCH
AMORTIZATION ON THEIR BOOKS. THE AGENT SHALL KEEP AN HOURLY RECORD OF THE
KILOWATT-HOURS OF ENERGY DELIVERED TO EACH PARTY FROM EACH VOGTLE UNIT AND SHALL
REPORT SUCH AMOUNTS EACH MONTH.


 


SECTION 4.4                                   TRANSACTIONS WITH OTHER SYSTEMS.
EACH PARTY SHALL BE ENTITLED TO DISPOSE OF ITS RESPECTIVE PROPORTIONATE SHARE OR
ANY PART THEREOF OF THE CAPACITY AND ENERGY GENERATED BY EACH OF THE VOGTLE
UNITS THROUGH SCHEDULED TRANSACTIONS WITH ONE OR MORE OF THE OTHER PARTIES OR
WITH OTHER SYSTEMS OR AGENCIES.


 


SECTION 4.5                                   METERING. THE AGENT SHALL INSTALL
AND/OR MAINTAIN THE NECESSARY METERING EQUIPMENT TO DETERMINE THE AMOUNTS OF NET
CAPACITY AND ENERGY FROM EACH VOGTLE UNIT MEASURED AT THE HIGH VOLTAGE TERMINALS
OF THE PLANT VOGTLE STEP-UP SUBSTATION(S). METERING RECORDS SHALL BE AVAILABLE
AT ALL TIMES TO AUTHORIZED REPRESENTATIVES OF THE PARTIES. EACH METER USED
PURSUANT TO THIS SECTION 4.5 SHALL, BY COMPARISON WITH ACCURATE STANDARDS, BE
TESTED AND CALIBRATED BY THE AGENT AT APPROXIMATE INTERVALS OF TWELVE MONTHS. IF
A METER SHALL BE FOUND NOT REGISTERING WITHIN 1% ACCURACY, IT SHALL BE RESTORED
TO AN ACCURATE CONDITION OR AN ACCURATE METER SHALL BE SUBSTITUTED. THE RESULTS
OF ALL TESTS AND CALIBRATIONS SHALL BE OPEN TO EXAMINATION BY THE PARTIES AND A
REPORT OF EVERY TEST SHALL BE FURNISHED IMMEDIATELY TO THE PARTIES. ANY METER
TESTED AND FOUND TO BE WITHIN L% ACCURACY SHALL BE CONSIDERED TO BE ACCURATE.
IF, AS A RESULT OF ANY TEST, ANY

 

9

--------------------------------------------------------------------------------


 


METER IS FOUND TO REGISTER NOT WITHIN 1% ACCURACY, THE READINGS OF SUCH METER
PREVIOUSLY TAKEN SHALL BE CORRECTED ACCORDING TO THE PERCENTAGE OF INACCURACY SO
FOUND BUT NO SUCH CORRECTION SHALL EXTEND BEYOND SIXTY (60) DAYS PREVIOUS TO THE
DAY ON WHICH INACCURACY WAS DISCOVERED BY SUCH TEST. IF ANY METERING EQUIPMENT
FAILS TO REGISTER OR IF THE METER REGISTRATION IS ERRATIC, THE CAPACITY AND
ENERGY PRODUCED SHALL BE DETERMINED BY THE PARTIES. ALL COSTS INCURRED IN
CONNECTION WITH SUCH METERING EQUIPMENT AND COMPLIANCE WITH THE PROVISIONS OF
THIS SECTION 4.5 SHALL BE CONSIDERED AN OPERATING COST AND AS SUCH SHALL BE
BORNE BY THE PARTIES IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.1 OF THIS
AGREEMENT.


 


SECTION 4.6                                   INSURANCE.


 


(A)                                  DURING THE PERIOD OF OPERATION OF THE
VOGTLE UNITS, THE AGENT SHALL CARRY IN THE NAME OF THE PARTIES AS THEIR
INTERESTS APPEAR INSURANCE COVERING GENERAL PUBLIC LIABILITY, NUCLEAR PROPERTY
(INCLUDING DECONTAMINATION), NUCLEAR WORKER COVERAGE, SUPPLIERS AND TRANSPORTERS
INSURANCE, SECONDARY FINANCIAL PROTECTION, AND NUCLEAR LIABILITY, IN SUCH
POLICIES, IN SUCH AMOUNTS AND WITH SUCH DEDUCTIBLE OR SELF-INSURANCE FEATURES AS
IS CONSISTENT WITH THE AGENT’S CUSTOMARY PRACTICES AND PRUDENT UTILITY
PRACTICES. WORKERS’ COMPENSATION, EITHER THROUGH STATUTORY COVERAGE OR
SELF-INSURANCE, WILL BE CARRIED BY EACH OF THE PARTIES SEPARATELY, ALTHOUGH
GPC’S COSTS FOR PLANT VOGTLE WORKERS’ COMPENSATION SHALL BE INCLUDED IN
OPERATING COSTS.


 

(b)                                 The Agent will keep in force such nuclear
liability insurance and indemnity agreements as are necessary to comply with
applicable regulations of the Nuclear Regulatory Commission (including such
indemnity agreements as are required by the Price Anderson Act), or any other
regulatory agency having jurisdiction, with the Parties being named therein as
their interests appear.

 

10

--------------------------------------------------------------------------------


 

(c)                                  The aggregate cost of all such insurance
and indemnity agreements, including any retrospective assessment or premiums
under the Agent’s insurance policy with Nuclear Electric Insurance Limited and
any payments under the indemnity agreements, shall be included in Operating
Costs. All credit premiums shall be deducted from Operating Costs in the
appropriate accounting period.

 

(d)                                 The Agent, if requested, shall promptly
provide copies of all insurance policies and make available all notices with
respect thereto to the Parties for insurance carried by the Agent pursuant to
this Section 4.6. Any Party may also maintain additional or other insurance, at
its own cost and expense, which it deems necessary or advisable to protect its
interest in or with respect to Plant Vogtle, provided that such additional or
other insurance does not reduce or diminish in any way the coverage of the
insurance procured and maintained by the Agent pursuant to this Section 4.6;
provided, however, that to the extent more than one Party desires to purchase
accidental outage insurance, the Parties purchasing accidental outage insurance
shall each maintain a policy limit for such coverage equal to a fraction of the
overall limit of coverage available to the owners of Plant Vogtle, the numerator
of which is their respective aggregate ownership interests in Plant Vogtle, and
the denominator of which is the aggregate ownership interests of all Parties who
desire from time to time to purchase such accidental outage coverage.

 

(e)                                  During the operation of Plant Vogtle, the
Agent shall require that all contracts with third parties related to Plant
Vogtle provide the same protection for the Parties as for the Agent. This
protection shall include but not be limited to obligations of such third parties
to indemnify all the Parties. In addition, all Parties shall be named as
additional insureds under the insurance policies covering the activities of any
contractor, subcontractor, engineer,

 

11

--------------------------------------------------------------------------------


 

equipment supplier or manufacturer associated with Plant Vogtle in the same
manner and with the same requirements as the Agent.

 

ARTICLE V

 

BILLING, PAYMENT AND ACCOUNTING

 


SECTION 5.1                                   SHARING OF COSTS – GENERAL.


 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, THE PARTIES SHALL BE RESPONSIBLE FOR THE OPERATING COSTS OF EACH
VOGTLE UNIT IN PROPORTION TO THEIR RESPECTIVE OWNERSHIP INTERESTS IN SUCH VOGTLE
UNIT. THE PARTIES SHALL BE RESPONSIBLE FOR THE PAYMENT OF FUEL COSTS IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 4.3 OF THIS AGREEMENT, SECTION 5(F) OF
THE EXISTING UNITS OWNERSHIP AGREEMENT AND SECTION 7.6 OF THE ADDITIONAL UNITS
OWNERSHIP AGREEMENT.


 

(b)                                 It is the absolute intent of the Parties to
share all items of cost, obligation and liability incurred in connection with
each Vogtle Unit (other than financing of each Party’s respective Ownership
Interest in such Vogtle Unit), and not otherwise expressly provided for, in
proportion to their respective Ownership Interests in such Vogtle Unit or as
otherwise provided in Section 5.4 below.

 


SECTION 5.2                                   PAYMENT AND SETTLEMENT OF COSTS.


 


(A)                                  THE AGENT SHALL BE RESPONSIBLE FOR MAKING
PAYMENT TO THIRD PARTIES OF ALL OPERATING COSTS TO THE EXTENT THAT FUNDS ARE
AVAILABLE THEREFOR IN THE APPLICABLE OPERATING ACCOUNTS.


 


(B)                                 THE AGENT WILL, ON OR BEFORE THE FIFTEENTH
(15TH) DAY OF EACH MONTH, COMMENCING THE MONTH IMMEDIATELY PRECEDING THE FIRST
MONTH IN WHICH OPERATING COSTS ARE ANTICIPATED BY THE AGENT TO BE INCURRED FOR
EACH VOGTLE UNIT, NOTIFY THE PARTIES OF THE APPLICABLE

 

12

--------------------------------------------------------------------------------


 


OPERATING COSTS ANTICIPATED TO BE DUE AND PAYABLE WITH RESPECT TO SUCH VOGTLE
UNIT DURING THE SUCCEEDING CALENDAR MONTH, PLUS OR MINUS ANY ADJUSTMENTS OF
OPERATING COSTS INCURRED IN PRIOR MONTHS BUT NOT PREVIOUSLY CHARGED OR CREDITED
TO THE PARTIES UNDER THE PROVISIONS OF THIS SECTION 5.2, WITH SEPARATE
COMPUTATIONS AS TO EACH VOGTLE UNIT. EACH PARTY OWNING AN OWNERSHIP INTEREST IN
SUCH VOGTLE UNIT SHALL MAKE PAYMENT INTO THE APPLICABLE OPERATING ACCOUNT IN
IMMEDIATELY AVAILABLE FUNDS DURING SUCH SUCCEEDING MONTH, IN ACCORDANCE WITH THE
SCHEDULE DETERMINED AND DELIVERED TO THEM BY THE AGENT, OF THEIR RESPECTIVE
SHARES OF SUCH OPERATING COSTS AS PROVIDED IN THIS SECTION 5.2, PLUS ANY
ADDITIONAL SHARE RESULTING FROM AN INCREASED ENTITLEMENT OF ENERGY PURSUANT TO
SECTION 4.2 HEREOF. EACH SUCH NOTIFICATION MADE BY THE AGENT OF ANTICIPATED
OPERATING COSTS AND ADJUSTMENTS SHALL BE ACCOMPANIED AND ADJUSTED BY AN
ACCOUNTING OF THE OPERATING COSTS INCURRED AND CREDITS, IF ANY, ACCRUED FOR
PRECEDING MONTHS. THE PARTIES OTHER THAN THE AGENT SHALL HAVE UNTIL THE ONE
HUNDRED EIGHTIETH (180TH) DAY AFTER THE RECEIPT OF SUCH ACCOUNTING FROM THE
AGENT FOR ANY CHARGE OR CREDIT TO QUESTION OR CONTEST THE CORRECTNESS OF SUCH
CHARGE OR CREDIT, AT WHICH TIME THE CORRECTNESS OF SUCH CHARGE OR CREDIT SHALL
BE CONCLUSIVELY PRESUMED; PROVIDED, THAT SUCH PERIOD OF TIME SHALL BE
INTERPRETED PURSUANT TO THE AGREEMENT OF THE PARTIES REFERENCED BY
SECTION 9.15(I) OF THE NUCLEAR MANAGING BOARD AGREEMENT. THE AGENT WILL FROM
TIME TO TIME PROVIDE THE OTHER PARTIES WITH SUCH INFORMATION AS IS REASONABLY
REQUIRED FOR THEM TO ACCOUNT FOR SUCH PAYMENTS ON THEIR BOOKS. NO PAYMENT MADE
PURSUANT TO THIS SECTION 5.2 SHALL CONSTITUTE A WAIVER OF ANY RIGHT OF SUCH
OTHER PARTIES TO QUESTION OR CONTEST THE CORRECTNESS OF ANY CHARGE OR CREDIT TO
THEM BY THE AGENT IN RESPECT OF OPERATING COSTS.


 


(C)                                  THE AGENT WILL MAKE AVAILABLE TO THE
PARTIES OTHER THAN THE AGENT ALL FINANCIAL AND TECHNICAL RECORDS REGARDING PLANT
OPERATIONS AND OPERATING COSTS SUFFICIENT TO ALLOW

 

13

--------------------------------------------------------------------------------


 


SUCH OTHER PARTIES TO DETERMINE THAT SUCH COSTS ATTRIBUTED TO EACH VOGTLE UNIT
BY THE AGENT HEREUNDER ARE CORRECTLY ALLOCATED TO SUCH VOGTLE UNIT.


 


SECTION 5.3                                   OPERATING ACCOUNT.


 


(A)                                  PRIOR TO THE TIME THE FIRST OPERATION AND
MAINTENANCE BUDGET FOR EACH VOGTLE UNIT IS PROVIDED BY THE AGENT PURSUANT TO
SECTION 4.3 OF THE NUCLEAR MANAGING BOARD AGREEMENT, THE AGENT SHALL ESTABLISH
OR MAINTAIN A SEPARATE ACCOUNT OR ACCOUNTS FOR SUCH VOGTLE UNIT (EACH AN
“OPERATING ACCOUNT” AND COLLECTIVELY THE “OPERATING ACCOUNTS”). THE AMOUNTS HELD
IN THE OPERATING ACCOUNTS, WHICH IN THE DISCRETION OF THE AGENT MAY BE INTEREST
BEARING OR NON-INTEREST BEARING, MAY BE PHYSICALLY MAINTAINED BY THE AGENT IN
ONE OR MORE BANK ACCOUNTS IN A BANK OR BANKS THE DEPOSITS IN WHICH ARE INSURED,
SUBJECT TO APPLICABLE LIMITS, BY THE FEDERAL DEPOSIT INSURANCE CORPORATION AND
WHICH MEETS OR MEET ALL APPLICABLE REQUIREMENTS IMPOSED UPON DEPOSITARIES OF THE
AGENT. ALL MONEYS PAID BY THE PARTIES FOR OPERATING COSTS FOR EACH VOGTLE UNIT
SHALL BE DEPOSITED BY THE PARTIES IN THE APPLICABLE OPERATING ACCOUNT AND THE
AGENT SHALL WITHDRAW AND APPLY FUNDS THEREFROM ONLY AS NECESSARY TO PAY SUCH
OPERATING COSTS. IN THE EVENT THAT DURING ANY MONTH THE BALANCE IN THE
APPLICABLE OPERATING ACCOUNT IS INSUFFICIENT TO PAY THE APPLICABLE OPERATING
COSTS REQUIRED TO BE PAID THAT MONTH (OTHER THAN AS THE RESULT OF THE
NON-PAYMENT BY A PARTY OF AMOUNTS DUE PURSUANT TO SECTION 5.2 HEREOF), THE AGENT
SHALL PROMPTLY SO NOTIFY THE OTHER PARTIES, BY TELEPHONE AND PROMPTLY CONFIRM IN
WRITING, STATING THE AMOUNT REQUIRED TO BE PAID BY EACH. EACH OF THE PARTIES
SHALL PAY ITS RESPECTIVE SHARE OF SUCH DEFICIT INTO THE APPLICABLE OPERATING
ACCOUNT IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN ON THE FIFTH (5TH) BANKING
DAY AFTER RECEIPT OF SUCH NOTICE FROM THE AGENT. GPC SHALL HAVE NO
RESPONSIBILITY OR LIABILITY TO MAKE UP ANY SUCH DEFICIT OUT OF ITS OWN FUNDS IN
EXCESS OF ITS PROPORTIONATE SHARE OF SUCH DEFICIT.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Each Party shall continue to own and
maintain its Ownership Interest in each applicable Operating Account; provided,
however, that the Agent shall have the sole right and authority to make
withdrawals from the Operating Accounts; and provided further, that a Party
shall not own any Ownership Interest in any amount in any applicable Operating
Account in respect of interest paid into such Operating Account by or on behalf
of such Party pursuant to the provisions of Section 5.4 hereof, which amount
shall be owned in common, and credited against payments required to be made into
such Operating Account, by the other Parties not then in default in the
performance of their obligations under this Agreement in the proportion which
their Ownership Interests in the applicable Vogtle Unit bear to each other.

 

(c)                                  Upon decommissioning of a Vogtle Unit, and
settlement of all the obligations relating to Operating Costs of such Vogtle
Unit, the Agent shall close the applicable Operating Account and distribute to
each Party its Ownership Interest of any balance remaining in said Operating
Account, except that if a Party shall then be in default, an amount equal to the
liability of such defaulting Party on account of such default (or if such amount
exceeds such Party’s share of the balance in such Operating Account, its entire
share of such balance) shall first be distributed to the non-defaulting Parties
in the proportion which their Ownership Interests in such Vogtle Unit bear to
each other.

 


SECTION 5.4                                   NON-PAYMENT.


 


(A)                                  PAYMENTS DUE FROM A PARTY HEREUNDER NOT
MADE WHEN DUE SHALL BEAR INTEREST, COMPOUNDED MONTHLY UNTIL PAID, AT A RATE PER
ANNUM EQUAL TO THE PRIME RATE (AS IN EFFECT FROM TIME TO TIME) PLUS FIVE
PERCENTAGE POINTS (5%).


 


(B)                                 IF THE FAILURE TO PAY IS IN RELATION TO THE
EXISTING UNITS, THE NON-PAYING PARTY SHALL HAVE NO RIGHT TO ANY OUTPUT OF
CAPACITY AND ENERGY OF THE EXISTING UNITS, OR TO

 

15

--------------------------------------------------------------------------------


 


EXERCISE ANY RIGHT OF A PARTY WITH RESPECT TO THE EXISTING UNITS, UNTIL ALL
AMOUNTS DUE HEREUNDER FROM THAT PARTY WITH RESPECT TO THE EXISTING UNITS HAVE
BEEN PAID, TOGETHER WITH INTEREST AT THE RATE SPECIFIED IN CLAUSE (A) HEREOF,
INTO THE APPLICABLE OPERATING ACCOUNT. IF THE FAILURE TO PAY IS IN RELATION TO
EITHER OF THE ADDITIONAL UNITS, THE NON-PAYING PARTY SHALL HAVE NO RIGHT TO THE
CAPACITY AND ENERGY OF EITHER ADDITIONAL UNIT, OR TO EXERCISE ANY OTHER RIGHT OF
A PARTY WITH RESPECT TO THE ADDITIONAL UNITS UNTIL ALL AMOUNTS DUE HEREUNDER
FROM THAT PARTY WITH RESPECT TO THE ADDITIONAL UNITS HAVE BEEN PAID, TOGETHER
WITH INTEREST AT THE RATE PROVIDED IN CLAUSE (A) HEREOF, INTO THE APPLICABLE
OPERATING ACCOUNT(S). NOTWITHSTANDING ANY OF THE PROVISIONS OF THIS SECTION 5.4,
IF THE AGENT IS THE NON-PAYING PARTY, THE AGENT SHALL CONTINUE TO MANAGE,
CONTROL, OPERATE AND MAINTAIN PLANT VOGTLE IN ACCORDANCE WITH THE PROVISIONS OF
THIS AGREEMENT.


 


(C)                                  ANY OUTPUT OF CAPACITY AND ENERGY FROM THE
EXISTING UNITS AND/OR ADDITIONAL UNITS, AS APPLICABLE, OF A NON-PAYING PARTY
(WHETHER WITH RESPECT TO THE FAILURE OF PAYMENT WITH RESPECT TO EITHER OF THE
EXISTING UNITS AND/OR EITHER OF THE ADDITIONAL UNITS) MAY BE SOLD BY THE AGENT,
INCLUDING A SALE TO ANOTHER PARTY, UNTIL ALL AMOUNTS DUE FROM SUCH NON-PAYING
PARTY, TOGETHER WITH INTEREST AT THE RATE PROVIDED IN CLAUSE (A) HEREOF, HAVE
BEEN PAID. ANY SUCH SALE OF SUCH OUTPUT OF CAPACITY AND ENERGY OF THE EXISTING
UNITS AND/OR ADDITIONAL UNITS SHALL NOT RELIEVE THE NON-PAYING PARTY FROM ANY
LIABILITY (INCLUDING CONSEQUENTIAL DAMAGES) ON ACCOUNT OF SUCH NON-PAYMENT,
EXCEPT THAT THE NET PROCEEDS OF SUCH SALE SHALL BE APPLIED IN REDUCTION OF THE
LIABILITY OF SUCH NON-PAYING PARTY ARISING FROM SUCH NON-PAYMENT (INCLUDING
INTEREST AS PROVIDED IN CLAUSE (A) HEREOF). ANY SUCH NET PROCEEDS IN EXCESS OF
THE AMOUNT OF SUCH LIABILITY OF THE NON-PAYING PARTY SHALL BE APPLIED AS A
CREDIT AGAINST SUCH NON-PAYING PARTY’S SHARE OF FUTURE APPLICABLE OPERATING
COSTS.

 

16

--------------------------------------------------------------------------------


 


(D)                                 IN ADDITION TO THE CONTRACTUAL RIGHTS SET
FORTH IN THIS SECTION 5.4, THE PARTICIPATING PARTIES ALSO ESTABLISH THEIR
ENTITLEMENT TO THE OUTPUT OF CAPACITY AND ENERGY OF THE ADDITIONAL UNITS AS
EXPRESSED IN SECTIONS 5.4(B) AND 5.4(C) OF THIS AGREEMENT AS COVENANTS RUNNING
WITH THE LAND, WHICH SHALL BE BINDING NOT ONLY ON THE PARTICIPATING PARTIES BUT
ALSO ON THE SUCCESSORS IN TITLE OF THE PARTICIPATING PARTIES AND ON ANY OTHER
PERSON ACQUIRING OR ATTEMPTING TO PERFECT OR ENFORCE ANY INTEREST IN OR OTHER
RIGHT WITH RESPECT OF THE OWNERSHIP INTEREST OF ANY PARTICIPATING PARTY WHO
TAKES WITH NOTICE OF THIS AGREEMENT OR OF THE CO-OWNERSHIP OF THE ADDITIONAL
UNITS BY THE PARTICIPATING PARTIES.


 


(E)                                  IN THE EVENT OPC FAILS TO MAKE ANY PAYMENT
WHEN DUE UNDER THIS AGREEMENT, THE AGENT WILL GIVE PROMPT WRITTEN NOTICE OF SUCH
DEFAULT TO THE RURAL UTILITIES SERVICE IN SUBSTANTIALLY THE FORM OF THE NOTICE
ATTACHED HERETO AS EXHIBIT I, PROVIDED THAT INADVERTENT FAILURE TO PROVIDE SUCH
NOTICE SHALL NOT BE DEEMED A BREACH BY THE AGENT OF ITS OBLIGATIONS HEREUNDER.


 

(f)                                    In the event the Agent undertakes to sell
any of the output of capacity and energy of a non-paying Party pursuant to
Section 5.4(c), the Agent will use reasonable efforts to make any such sale on
commercially reasonable terms, taking into account the facts and circumstances
existing at the time of such sale. The maximum term of any such sale shall be a
period of time reasonably determined by the Agent after consultation with the
non-paying Party; provided that, for the first one hundred and twenty (120) days
after the Agent undertakes to make such sales, the maximum term for any such
sale shall be one (1) month.

 

Section 5.5                                   Billing Disputes.

 

(a)                                  Unless otherwise mutually agreed to by the
disputing Party and the Agent, any dispute, controversy or claim arising out of,
under, or relating to this Article 5 (a “Billing

 

17

--------------------------------------------------------------------------------


 

Dispute”), shall be negotiated in good faith in accordance with the provisions
of this Section 5.5. The disputing Party shall first submit the Billing Dispute
to the Accounting Services Committee. If, after thirty (30) days (or any time
earlier if the disputing Party or the Agent wishes to have the Nuclear Managing
Board consider the issue) such discussions are unsuccessful, then the Billing
Dispute will be submitted to the Nuclear Managing Board for resolution through
discussions among the members of the Nuclear Managing Board. If after thirty
(30) days (or any time earlier if the disputing Party or the Agent wishes to
have the Nuclear Managing Board consider the issue) such discussions are
unsuccessful, then the chief executive officers (the “CEOs”) of the Parties and
the Agent shall consider the issue.

 

(i)                                     The process of “good-faith negotiations”
requires that the disputing Party and the Agent set out in writing to the other
its reason(s) for adopting a specific conclusion or for selecting a particular
course of action, together with the subordinate facts supporting such conclusion
or course of action.

 

(ii)                                  The good faith negotiation process shall
also include at least two meetings of the CEOs. Unless otherwise mutually
agreed, the first meeting shall take place within ten (10) calendar days after
the Nuclear Managing Board has failed to resolve the Billing Dispute. Unless
otherwise mutually agreed, the second meeting shall take place no more than ten
(10) calendar days later. In the event the CEO for the Agent refuses to attend a
negotiation meeting of the CEOs, then the disputing Party may proceed
immediately to litigation concerning the Billing Dispute.

 

(iii)                               In the event the disputing Party and the
Agent remain unsuccessful in resolving a Billing Dispute for a period of eighty
(80) days after the initiation of the

 

18

--------------------------------------------------------------------------------


 

good faith negotiation process, then either Party may proceed immediately to
litigation concerning the Billing Dispute.

 

(b)                                 Each Party and the Agent hereby agree that
all statements made in the course of dispute resolution, as contemplated in
Section 5.5(a), shall be confidential and shall not be disclosed to or shared
with any third parties (other than counsel and any other person whose presence
is necessary to facilitate the dispute resolution process). Each Party and the
Agent agree and acknowledge that no statements made in or evidence specifically
prepared for dispute resolution under Section 5.5 shall be admissible for any
purpose in any subsequent litigation.

 

Section 5.6                                   Right of Lenders to Make Payments.
The Agent and the Parties acknowledge that one or more of the Parties anticipate
financing (or have financed) their respective Ownership Interests by borrowing
money from one or more third party lenders. The Agent and the Parties agree that
any such lender shall be entitled (but will not be obligated) to make payments
(including any interest owed as provided in Section 5.4(a)) directly to the
Agent with respect to amounts owed by its borrower under this Agreement, and any
such payments shall be credited by the Agent to the account of the Party on
whose behalf the payment was made and shall be treated as a payment made
directly by such Party.

 


ARTICLE VI


 

CERTAIN ADDITIONAL AGREEMENTS AMONG THE PARTIES

 


THE PARTIES HEREBY COVENANT AND AGREE AS FOLLOWS:


 


SECTION 6.1                                   NO ADVERSE DISTINCTION.
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IN DISCHARGING THEIR
RESPECTIVE RESPONSIBILITIES PURSUANT TO THIS AGREEMENT, NEITHER THE AGENT, AS
AGENT OR AS A PARTY, NOR ANY OF THE OTHER PARTIES SHALL MAKE ANY ADVERSE
DISTINCTION BETWEEN ANY VOGTLE UNIT (OR COMBINATION THEREOF) AND ANY OTHER
GENERATING UNIT (INCLUDING A

 

19

--------------------------------------------------------------------------------


 


VOGTLE UNIT) IN WHICH IT HAS AN INTEREST BECAUSE OF ITS CO-OWNERSHIP OF SUCH
VOGTLE UNIT WITH THE OTHER PARTIES.


 


SECTION 6.2                                   COOPERATION. THE PARTIES WILL
COOPERATE WITH THE AGENT IN ALL ACTIVITIES IN CONNECTION WITH PLANT VOGTLE,
INCLUDING, WITHOUT LIMITATION, THE EXECUTION AND FILING OF APPLICATIONS FOR
AUTHORIZATIONS, PERMITS AND LICENSES AND THE EXECUTION OF SUCH OTHER DOCUMENTS
AS MAY BE REASONABLY NECESSARY TO CONFIRM AUTHORITY OF THE AGENT TO ACT AS AGENT
FOR THE PARTIES IN CONNECTION WITH THEIR RESPECTIVE OWNERSHIP INTERESTS IN PLANT
VOGTLE AND THE ASSUMPTION BY THE PARTIES OF THEIR RESPECTIVE UNDIVIDED OWNERSHIP
INTERESTS OF THE OBLIGATIONS TO BE ASSUMED HEREUNDER; PROVIDED THAT, EXCEPT AT
THE WRITTEN CONSENT OF THE AGENT, NONE OF THE OTHER PARTIES SHALL INCUR ANY
OBLIGATION IN CONNECTION WITH PLANT VOGTLE WHICH WOULD OR COULD OBLIGATE THE
AGENT TO ANY THIRD PARTY.


 


SECTION 6.3                                   LIABILITY.


 


(A)                                  (I)                                    
NOTWITHSTANDING ANY PROVISION OF LAW OR ANY OTHER PROVISION OF THIS AGREEMENT,
IN THE EVENT THE AGENT FAILS AT ANY TIME TO PERFORM ITS DUTIES,
RESPONSIBILITIES, OBLIGATIONS, OR FUNCTIONS HEREUNDER AS AGENT WITH RESPECT TO
THE EXISTING UNITS, EXCEPT ONLY (A) ITS OBLIGATION TO PROVIDE INFORMATION TO A
PARTY OR PARTIES (THE REMEDY FOR WHICH IS PROVIDED IN SECTION 9.15(B)(III)),
(B) ITS UNDERTAKING IN SECTION 6.1 HEREOF OR (C) IN THE EVENT THE AGENT TAKES
ANY ACTION OR FAILS TO TAKE ANY ACTION BY WHICH IT INTENDS TO PUT ANY OTHER
PARTY AT A DISADVANTAGE IN RELATION TO THE AGENT, THE SOLE AND EXCLUSIVE REMEDY,
LEGAL OR EQUITABLE, OF THE OTHER PARTIES SHALL BE THE RIGHT, SUBJECT TO APPROVAL
OF THE NRC, TO REMOVE THE AGENT AS AN AGENT WITH RESPECT TO THE EXISTING UNITS
HEREUNDER UPON WRITTEN NOTICE TO THE AGENT EXECUTED BY ALL THE OTHER PARTIES,
PROVIDED THAT IF A CORPORATE AFFILIATE OF THE AGENT IS A PARTY, ITS EXECUTION OF
SUCH NOTICE SHALL NOT BE UNREASONABLY WITHHELD. FOLLOWING RECEIPT OF SUCH NOTICE
THE AGENT SHALL CONTINUE AS

 

20

--------------------------------------------------------------------------------


 


AGENT WITH RESPECT TO THE EXISTING UNITS FOR THE OTHER PARTIES UNTIL ITS
SUCCESSOR HAS BEEN APPOINTED, SUBJECT TO APPROVAL OF THE NRC, BY THE ACTION OF
PARTIES OWNING NOT LESS THAN AN AGGREGATE OF 85% OWNERSHIP INTEREST IN THE
EXISTING UNITS, PROVIDED THAT THE CONCURRENCE IN SUCH APPOINTMENT BY GPC AS A
PARTY OR BY ANY CORPORATE AFFILIATE OF GPC WHICH MAY BE A PARTY SHALL NOT BE
UNREASONABLY WITHHELD. ALL ACTIONS UNDERTAKEN BY GPC AS AGENT FOR THE EXISTING
UNITS PRIOR TO THE EFFECTIVE APPOINTMENT OF A SUCCESSOR AGENT SHALL BE DEEMED
RATIFIED AND AFFIRMED BY THE OTHER PARTIES. THE REMOVAL OF GPC AS AGENT WITH
RESPECT TO THE EXISTING UNITS SHALL NOT AFFECT GPC’S RIGHTS, DUTIES,
RESPONSIBILITIES, OBLIGATIONS, OR FUNCTIONS HEREUNDER AS AGENT WITH RESPECT TO
THE ADDITIONAL UNITS.


 

(ii)                                  Notwithstanding any provision of law or
any other provision of this Agreement, in the event the Agent fails at any time
to perform its duties, responsibilities, obligations, or functions hereunder as
agent with respect to the Additional Units, except only (A) its obligation to
provide information to a Party or Parties (the remedy for which is provided in
Section 9.15(b)(iii)), (B) its undertaking in Section 6.1 hereof or (C) in the
event the Agent takes any action or fails to take any action by which it intends
to put any other Party at a disadvantage in relation to the Agent, the sole and
exclusive remedy, legal or equitable, of the other Participating Parties shall
be the right, subject to approval of the NRC, to remove the Agent as an agent
with respect to the Additional Units hereunder upon written notice to the Agent
executed by all the other Parties, provided that if a corporate affiliate of the
Agent is a Participating Party, its execution of such notice shall not be
unreasonably withheld. Following receipt of such notice the Agent shall continue
as agent with respect to the Additional Units for the other Participating
Parties until its successor has been appointed, subject to approval of the NRC,
by the action of Parties owning not less than an aggregate of 90% Weighted
Ownership Interest in the Additional

 

21

--------------------------------------------------------------------------------


 

Units, provided that the concurrence in such appointment by GPC as a Party or by
any corporate affiliate of GPC which may be a Party shall not be unreasonably
withheld. All actions undertaken by GPC as agent with respect to the Additional
Units prior to the effective appointment of a successor agent shall be deemed
ratified and affirmed by the other Parties. The removal of GPC as Agent with
respect to the Additional Units shall not affect GPC’s rights, duties,
responsibilities, obligations, or functions hereunder as agent with respect to
the Existing Units.

 


(B)                                 IN THE EVENT THE AGENT FAILS TO COMPLY AT
ANY TIME WITH THE PROVISIONS OF SECTION 6.1 HEREOF OR IN THE EVENT THE AGENT
TAKES ANY ACTION OR FAILS TO TAKE ANY ACTION BY WHICH IT INTENDS TO PUT ANY
OTHER PARTY AT A DISADVANTAGE IN RELATION TO THE AGENT, THE OTHER PARTIES
MAY (X) REMOVE THE AGENT AS AGENT AS PROVIDED PURSUANT TO THE PROVISIONS OF
SECTION 6.3(A) HEREOF OR (Y) PURSUE REMEDIES, IF ANY, AVAILABLE TO THEM AT LAW
OR EQUITY OR (Z) BOTH (X) AND (Y).


 

(c)                                  In the event GPC is removed or resigns as
Agent with respect to the Additional Units pursuant to Section 5.3(c) of the
Additional Units Ownership Agreement, GPC simultaneously shall be deemed to have
been removed or to have resigned as Agent with respect to the Additional Units
under this Agreement.

 

Section 6.4                                   Certain Liabilities Included in
Operating Costs. Any liability of the Agent or any Party to any third party
which results from any action or failure to act on the part of the Agent
relating to, resulting from, arising out of or attributable to any of the
management, control, operation or maintenance of any applicable Vogtle Unit(s),
and any legal fees, defense costs and costs of investigation relating to any
such liability or alleged liability, shall be included in the Operating Costs
and apportioned among the Parties pursuant to Sections 5.1, 5.2 and 5.4 hereof;
provided, however, that the foregoing shall not apply to (i) any liability or
alleged

 

22

--------------------------------------------------------------------------------


 

liability of the Agent or of any Party based upon any failure or alleged failure
of responsibility to shareholders, customers, members, participants, trustees,
bondholders or other lenders of the Agent, any Party or any of their Affiliates
or (ii) any liability resulting from any failure to comply with the provisions
of Section 6.1 or in the event the Agent takes any action or fails to take any
action by which it intends to put a Party at a disadvantage in relation to the
Agent or any legal fees, defense costs or costs of investigation relating to any
unsuccessful defense against any such liability.

 


ARTICLE VII


 


ACCESS TO PLANT VOGTLE


 

Section 7.1                                   Plant Access Requirements. The
Agent has all requisite authority to implement such site access control and
security requirements as the NRC may impose, including but not limited to the
ability to exclude, or remove, persons, equipment, vehicles and materials from
Plant Vogtle. Personnel who enter the Owner Controlled Area of Plant Vogtle must
comply with background check, fingerprinting and fitness-for-duty policies and
procedures as implemented by the Agent, including for unescorted access to the
protected area of the Plant, screening in accordance with the requirements of
Title 10 Code of Federal Regulations Part 73 and Plant Vogtle’s Fitness-for-Duty
program in accordance with Title 10 Code of Federal Regulations Part 26, as such
Parts may be amended or superseded. Except as expressly required by applicable
law or regulation, the Agent’s implementation of the requirements described in
this Section 7.1 shall not impair the access and information rights of the
Parties provided under this Agreement, either of the Ownership Agreements or the
Nuclear Managing Board Agreement.

 

Section 7.2                                   Safety Conscious Work Environment.

 

(a)                                  As a condition for access to Plant Vogtle
or for engaging in activities within the jurisdiction of the NRC, each employee
of a Party shall, at all times, comply with Section 211 of

 

23

--------------------------------------------------------------------------------


 

the federal Energy Reorganization Act of 1974 (“ERA”) which prohibits
discrimination against an employee for engaging in certain “protected
activities” and the Nuclear Regulatory Commission’s implementing regulation 10
C.F.R. § 50.7. A Party shall immediately notify the Agent’s representative, in
writing (as specified in Section 9.5), of any allegation of unlawful
discrimination in employment filed by an employee of the Party with a federal,
state or county court or governmental authority in connection with activities at
Plant Vogtle. Such allegations would include any complaint under Section 211 of
the ERA filed with the Department of Labor or any federal agency. No Party as a
condition of employment, by agreement affecting employment, or otherwise shall
prohibit, restrict, or discourage an employee, or former employee, from
providing the NRC, either directly or indirectly, with information related to,
or alleged to relate to, potential violations of NRC requirements or to unsafe
conditions at Plant Vogtle.

 

(b)                                 Each Party shall comply with the reasonable
requests of the Agent to assure that its employees are continuously aware of
conditions potentially adverse to safety or public health, and its employees
having access to Plant Vogtle or activities regulated by the NRC feel free to
raise safety concerns to Plant Vogtle management, into Plant Vogtle’s problem
identification and resolution program, to Plant Vogtle’s worker concerns program
or to governmental authorities, and to assure a work environment that encourages
employees to openly communicate and report deficiencies or conditions adverse to
safety.

 


ARTICLE VIII


 


ASSIGNMENT AND TERMINATION


 


SECTION 8.1                                   LIMITATION ON ASSIGNABILITY. IF,
PURSUANT TO EITHER OF THE OWNERSHIP AGREEMENTS, ANY OF THE PARTIES MAKES A SALE,
TRANSFER OR ASSIGNMENT OF ALL OR ANY PORTION OF ITS

 

24

--------------------------------------------------------------------------------


 


OWNERSHIP INTEREST IN ANY OF PLANT VOGTLE (OTHER THAN SOLELY AS SECURITY FOR
INDEBTEDNESS OR OTHER OBLIGATIONS AS PERMITTED BY THE APPLICABLE OWNERSHIP
AGREEMENT), SUCH PARTY SHALL ALSO ASSIGN THIS AGREEMENT PRO TANTO, AND SHALL
CAUSE THE TRANSFEREE TO ASSUME TO THE SAME EXTENT THE RIGHTS AND OBLIGATIONS OF
SUCH PARTY HEREUNDER. NO ASSIGNMENT OF THIS AGREEMENT SHALL BE MADE EXCEPT IN
CONNECTION WITH A SALE, TRANSFER OR ASSIGNMENT OF THE ASSIGNOR’S OWNERSHIP
INTEREST IN ANY OF PLANT VOGTLE PURSUANT TO EITHER OF THE OWNERSHIP AGREEMENTS.


 


SECTION 8.2                                   TERM. THIS AGREEMENT SHALL BECOME
EFFECTIVE UPON THE EFFECTIVE DATE AND SHALL REMAIN IN EFFECT UNTIL THE LATER OF
(A) THE EXPIRATION OF THE LAST EFFECTIVE OPERATING LICENSE OR POSSESSION-ONLY
LICENSE FOR ANY OF THE VOGTLE UNITS ISSUED BY ANY GOVERNMENTAL AGENCY HAVING
JURISDICTION OVER SUCH VOGTLE UNITS OR (B) THE COMPLETION OF DECOMMISSIONING FOR
THE LAST OF THE VOGTLE UNITS TO BE DECOMMISSIONED. UPON TERMINATION OF THIS
AGREEMENT, THE AGENT SHALL RETAIN SUCH POWERS HEREUNDER AS SHALL BE NECESSARY IN
CONNECTION WITH THE DISPOSITION OF THE PROPERTY INCLUDED IN PLANT VOGTLE AT THE
TIME OF SUCH TERMINATION, AND THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL CONTINUE WITH RESPECT TO ANY ACTION TAKEN HEREUNDER IN
CONNECTION WITH SUCH DISPOSITION, AND FOR ALL NECESSARY EXPENSES INCURRED IN
CONNECTION WITH SUCH DISPOSITION.


 


ARTICLE IX


 


GENERAL


 


SECTION 9.1                                   GOVERNING LAW. THE VALIDITY,
INTERPRETATION, AND PERFORMANCE OF THIS AGREEMENT AND EACH OF ITS PROVISIONS
SHALL BE GOVERNED BY THE LAW OF THE STATE OF GEORGIA.


 


SECTION 9.2                                   NO DELAY. NO DISAGREEMENT OR
DISPUTE OF ANY KIND BETWEEN OR AMONG ANY OF THE PARTIES CONCERNING ANY MATTER,
INCLUDING THE AMOUNT OF ANY PAYMENT DUE FROM THE PARTIES OR THE CORRECTNESS OF
ANY CHARGE MADE TO THE PARTIES, SHALL PERMIT ANY OF THE PARTIES TO DELAY OR
WITHHOLD ANY PAYMENT PURSUANT TO THIS AGREEMENT.

 

25

--------------------------------------------------------------------------------


 


SECTION 9.3                                   REGULATORY AGENCIES. THIS
AGREEMENT IS SUBJECT TO THE APPROVAL AND LAWFUL REGULATIONS OF ANY REGULATORY
AUTHORITY HAVING JURISDICTION OVER THIS AGREEMENT OR ANY PARTY.


 


SECTION 9.4                                   RURAL UTILITIES SERVICE APPROVAL.
THIS AGREEMENT SHALL HAVE NO FORCE AND EFFECT UNTIL APPROVED BY THE
ADMINISTRATOR OF THE RURAL UTILITIES SERVICE.


 


SECTION 9.5                                   NOTICE. EXCEPT AS OTHERWISE
PROVIDED IN SECTION 5.3 HEREOF, ANY NOTICE, REQUEST, CONSENT OR OTHER
COMMUNICATION PERMITTED OR REQUIRED BY THIS AGREEMENT SHALL (A) BE MADE IN
WRITING SIGNED BY THE PARTY MAKING IT; (B) SPECIFY THE SECTION TO WHICH IT
RELATES; (C) BE DELIVERED (I) IN PERSON, (II) BY A NATIONALLY RECOGNIZED NEXT
BUSINESS DAY DELIVERY SERVICE ELECTING, AND BEING TIMELY DELIVERED TO SUCH
SERVICE FOR, NEXT BUSINESS DAY DELIVERY, OR (III) BY FAX AND WITH A CONFIRMING
COPY SENT BY A NATIONALLY RECOGNIZED NEXT BUSINESS DAY DELIVERY SERVICE
ELECTING, AND BEING TIMELY DELIVERED TO SUCH SERVICE FOR, NEXT BUSINESS DAY
DELIVERY; (D) UNLESS GIVEN IN PERSON, BE GIVEN TO THE ADDRESS SPECIFIED BELOW;
AND (E) BE DEEMED GIVEN OR RECEIVED (I) IF DELIVERED IN PERSON, ON THE DATE OF
PERSONAL DELIVERY, (II) IF SENT BY A NATIONALLY RECOGNIZED NEXT BUSINESS DAY
DELIVERY SERVICE ELECTING, AND BEING TIMELY DELIVERED TO SUCH SERVICE FOR, NEXT
BUSINESS DAY DELIVERY, ON THE FIRST BUSINESS DAY AFTER SO SENT, OR (III) IF SENT
BY FAX WITH A COPY SENT BY A NATIONALLY RECOGNIZED BUSINESS DAY DELIVERY SERVICE
ELECTING, AND BEING TIMELY DELIVERED TO SUCH SERVICE FOR, NEXT BUSINESS DAY
DELIVERY, ON THE FIRST BUSINESS DAY AFTER SO SENT. THE PARTY GIVING THE NOTICE
OR OTHER COMMUNICATION WILL PAY ALL DELIVERY COSTS. THE ADDRESSES AND THE
REQUIREMENTS FOR COPIES ARE AS FOLLOWS:


 

Georgia Power Company

241 Ralph McGill Boulevard

Atlanta, Georgia 30308

Facsimile No.: 404-506-7985

Attention:  President

 

26

--------------------------------------------------------------------------------


 

If to OPC:

Oglethorpe Power Corporation

2100 East Exchange Place

Tucker, Georgia 30084-5336

Facsimile No.: 770-270-7872

Attention: President and CEO

 

If to MEAG:

Municipal Electric Authority of Georgia
1470 Riveredge Pkwy, NW

Atlanta, Georgia 30328-4686

Facsimile No.: 770-661-2812

Attention:  President and CEO

 

If to Dalton:

The City of Dalton, Georgia

1200 V.D. Parrott, Jr. Parkway

Dalton, Georgia 30721

Facsimile No.: 706-278-7230

Attention:  CEO

 

unless a different officer or address shall have been designated by the
respective Party by notice in writing.

 


SECTION 9.6                                   NO PARTNERSHIP. NOTWITHSTANDING
ANY PROVISIONS OF THIS AGREEMENT THE PARTIES DO NOT INTEND TO CREATE HEREBY ANY
JOINT VENTURE, PARTNERSHIP, ASSOCIATION TAXABLE AS A CORPORATION, OR OTHER
ENTITY FOR THE CONDUCT OF ANY BUSINESS FOR PROFIT, AND CONTEMPLATE SEEKING A
RULING OF THE INTERNAL REVENUE SERVICE THAT THIS AGREEMENT HAS NO SUCH EFFECT.
THE PARTIES AGREE TIMELY TO TAKE ALL VOLUNTARY ACTION AS MAY BE NECESSARY TO BE
EXCLUDED FROM TREATMENT AS A PARTNERSHIP UNDER THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, AND, IF IT SHOULD APPEAR THAT ONE OR MORE CHANGES TO THIS
AGREEMENT WOULD BE REQUIRED IN ORDER TO OBTAIN THE RULING REFERRED TO ABOVE, THE
PARTIES AGREE TO NEGOTIATE PROMPTLY IN GOOD FAITH WITH RESPECT TO SUCH CHANGES.


 


SECTION 9.7                                   AMENDMENTS. THIS AGREEMENT MAY BE
AMENDED BY AND ONLY BY A WRITTEN INSTRUMENT DULY EXECUTED BY EACH OF THE PARTIES
HERETO.

 

27

--------------------------------------------------------------------------------


 


SECTION 9.8                                   SUCCESSORS AND ASSIGNS. THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES AND
THEIR RESPECTIVE SUCCESSORS AND UPON THEIR ASSIGNS PURSUANT TO THE PROVISIONS OF
SECTION 8.1 HEREOF. NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED
TO CONFER UPON ANY OTHER PERSON ANY RIGHTS OR REMEDIES HEREUNDER.


 


SECTION 9.9                                   COUNTERPARTS. THIS AGREEMENT
MAY BE EXECUTED SIMULTANEOUSLY IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL
BE DEEMED AN ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT.


 


SECTION 9.10                            TIME IS OF THE ESSENCE. TIME IS OF THE
ESSENCE OF THIS AGREEMENT.


 


SECTION 9.11                            FURTHER ASSURANCES. FROM TIME TO TIME
DURING THE TERM OF THIS AGREEMENT THE PARTIES WILL EXECUTE SUCH INSTRUMENTS OF
CONVEYANCE AND OTHER DOCUMENTS, UPON THE REQUEST OF THE OTHERS, AS MAY BE
NECESSARY OR APPROPRIATE, TO CARRY OUT THE INTENT OF THIS AGREEMENT.


 


SECTION 9.12                            COMPUTATION OF OWNERSHIP INTEREST.
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT WHENEVER, PURSUANT TO ANY
PROVISION OF THIS AGREEMENT, ANY ACTION IS REQUIRED TO BE AGREED TO OR TAKEN BY
PARTIES HEREUNDER WITH RESPECT TO THE EXISTING UNITS OR THE ADDITIONAL UNITS, AS
APPLICABLE, (I) ONLY THOSE PARTIES NOT IN DEFAULT IN THE PAYMENT OF ANY AMOUNTS
(TOGETHER WITH INTEREST, IF APPROPRIATE) REQUIRED UNDER ANY PROVISIONS OF THIS
AGREEMENT OR THE APPLICABLE OWNERSHIP AGREEMENT AT THE TIME SUCH ACTION IS TO BE
AGREED TO OR TAKEN SHALL HAVE THE RIGHT TO PARTICIPATE IN SUCH AGREEMENT OR THE
TAKING OF SUCH ACTION AND (II) THE COMPUTATION OF THE AGGREGATE PERCENTAGE
OWNERSHIP INTEREST IN THE EXISTING UNITS OR THE ADDITIONAL UNITS, AS APPLICABLE,
OWNED BY PARTIES AGREEING TO OR TAKING ANY SUCH ACTION SHALL BE BASED SOLELY
UPON THE OWNERSHIP INTERESTS IN THE EXISTING UNITS OR THE ADDITIONAL UNITS, AS
APPLICABLE, OWNED BY PARTIES NOT SO IN DEFAULT.

 

28

--------------------------------------------------------------------------------


 


SECTION 9.13                            SEVERAL AGREEMENTS. NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH HEREIN, THE AGREEMENTS AND OBLIGATIONS OF THE
PARTIES SET FORTH IN THIS AGREEMENT SHALL BE THE SEVERAL, AND NOT JOINT,
AGREEMENTS AND OBLIGATIONS OF THE PARTIES.


 

Section 9.14                            Confidentiality.

 

(a)                                  The Parties recognize that there are, or
may be in the future, certain contracts, records, drawings, data or other
documents or information relating to the management, control, operation and
maintenance of the Vogtle Units, which is labeled by the Party providing such
information as proprietary, confidential or privileged (the “Confidential
Information”), and, in some cases, is subject to a contractual obligation to
another person which requires that such information not be disclosed without the
express approval of such other person. Information provided orally shall be
deemed “Confidential Information” if the disclosing Party states that such
information is confidential at the time of such disclosure and, within ten
(10) days thereafter, provides the receiving Party written confirmation of the
confidential nature of the information so disclosed.

 

(b)                                 Each of the Parties agrees, notwithstanding
any other provision of this Agreement, that it shall use any Confidential
Information only in the exercise of its respective rights and obligations
hereunder, and that any Confidential Information which is disclosed to it shall
not be disclosed other than as permitted under this Section 9.14 to any other
entity or to any person who is not an officer, director, employee or attorney,
respectively, of the Party; provided, however, that the respective lessors,
mortgagees and security deed holders, including prospective lessors, mortgagees
or security deed holders, of any of the Parties and any credit rating agencies
and other financing entities that need to know such information in connection
with the financing of a Party’s Ownership Interest shall be entitled to examine
(but not to copy) at the offices of the

 

29

--------------------------------------------------------------------------------


 

Agent or the Party whose lessor, mortgagee or security deed holder or any such
credit rating agency or financing entity desires to examine such information,
any Confidential Information; and provided further, however, that the Parties
may disclose any such information as required by any governmental or regulatory
authority (including the Rural Utilities Service) having jurisdiction or as
necessary to comply with legal requirements.

 

(c)                                  Each of the Parties agrees to take all
reasonable steps to protect the proprietary, privileged or confidential nature
of all Confidential Information furnished to it, including, without limitation:
(i) limiting access to and disclosure of such Confidential Information only to:
(A) its officers, directors, employees or attorneys who have a need for access
to such Confidential Information reasonably related to the exercise of any
rights of the Parties hereunder, (B) the respective lessors, mortgagees and
security deed holders, including prospective lessors, mortgagees and security
deed holders, and credit rating agencies and financing parties, of the Parties
only as permitted by the provisions of Section 9.14(b), and (C) to those persons
to which access is required by any governmental or regulatory authority or as
necessary in order to comply with legal requirements; and (ii) ensuring that
those persons receiving any such Confidential Information understand the
proprietary, confidential or privileged nature of such Confidential Information.

 

(d)                                 In the event that a Party considers it
necessary or desirable to disclose or provide copies or summaries of or access
to any Confidential Information to any person not its employee, director,
officer or attorney, and such disclosure is not otherwise permitted by this
Section 9.14 and such disclosure is to a contractor, agent, representative or
consultant of such Party which reasonably requires such Confidential Information
to assist the Party in the exercise of its rights as a Party or to perform its
responsibilities with regard to the management, control,

 

30

--------------------------------------------------------------------------------


 

operation or maintenance of Plant Vogtle, then the Party may provide such
information to such person only when such person shall have signed an agreement
obligating such person to: (i) safeguard the confidentiality of such
Confidential Information; (ii) use such Confidential Information only for the
purpose of executing its responsibilities regarding Plant Vogtle; and
(iii) return or destroy all copies of any documents containing such Confidential
Information upon the completion of its responsibilities. The Party shall advise
the person or persons designated by the Party originally furnishing such
Confidential Information, by telephone or otherwise, of the Confidential
Information to be disclosed and shall provide such furnishing Party a copy of
each such executed confidentiality agreement within ten (10) days of execution,
together with a list of all documents provided by the Party containing
Confidential Information which have been given to such person, which such Party
shall update each time additional documents are provided to such person.

 

(e)                                  The obligations of the Parties pursuant to
the provisions of this Section 9.14 shall survive the termination of this
Agreement and continue to bind the Parties, in the case of Confidential
Information which is not a trade secret, for a period of five years following
the termination of this Agreement, and, in the case of trade secrets, for so
long as they remain trade secrets.

 

(f)                                    The restrictions of this Section 9.14
shall be in addition to any restrictions imposed by law upon the Parties in the
absence of contract.

 

Section 9.15                            Remedies.

 

(a)                                  Except as limited by Section 6.3(a) of this
Agreement, a Party or Parties may take any action, in law or equity, to enforce
this Agreement and to recover for any loss or

 

31

--------------------------------------------------------------------------------


 

damage (including consequential damages), including attorneys’ fees and
collection costs, incurred by reason of any breach of this Agreement or any
default under this Agreement.

 

(b)                                 Without limiting the generality of the
foregoing:

 

(i)                                     the Agent or any non-defaulting Party
shall have the right at any time, and from time to time to sue a non-paying
Party to recover any amount paid by such Party or enforce payment of any and all
amounts (together with interest and attorneys’ fees, if applicable) which a
non-paying Party is obligated by this Agreement to pay but has not paid and/or
to recover any increased costs incurred by the Agent or the non-defaulting Party
as a consequence of the failure of another Party to make payments for which it
is obligated under the term of this Agreement;

 

(ii)                                  any non-defaulting Party shall have the
right at any time, and from time to time to set off against amounts owed other
than under this Agreement by a non-defaulting Party to a Party in default any
amounts due such non-defaulting Party from the defaulting Party under the terms
of this Agreement;

 

(iii)                               Each Party acknowledges, understands and
agrees that a breach of the requirements on the part of any Party, including the
Agent, to provide information to another Party or Parties will result in
irreparable damage and harm to the non-breaching Party and that the
non-breaching Party will not have an adequate remedy at law in the event of any
such breach. Each Party, therefore, agrees that in the event of a breach or
threatened breach of any such requirements, the non-breaching Party may at its
election and in any court of competent jurisdiction: (a) obtain specific
performance by the breaching Party of such requirements to provide information;
(b) obtain temporary, preliminary and permanent injunctive relief to prevent
noncompliance with or breaches of such requirements to provide information; or

 

32

--------------------------------------------------------------------------------


 

(c) pursue any one or more of the foregoing or any other remedy available to it.
Each Party hereby waives any requirement that a non-breaching Party post any
bond or other security in connection with the enforcement of such requirements
to provide information. In the event that any action should be brought to
enforce the provisions of such requirements to provide information, no Party
will allege, and each Party hereby waives, the defense or counterclaim that
there is an adequate remedy at law.

 

(c)                                  A non-breaching Party will not, by seeking
or obtaining any particular relief, be deemed to have precluded itself from
obtaining any other relief to which it may be entitled, including enforcing any
remedies or seeking any relief as provided under Section 5.4.

 

(d)                                 No delay or failure to exercise any right or
remedy herein provided shall impair the right to exercise any such right or
remedy or be construed to be a waiver of such right or remedy or of any default
by a party, including enforcing any remedies or seeking any relief as provided
under Section 5.4.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties hereto have duly executed this
Agreement in Atlanta, Georgia, on the date first above written.

 

Signed, sealed and delivered in the presence of:

GEORGIA POWER COMPANY

 

 

/s/  Cofield Widner

 

 

Witness

By:

/s/  Michael D. Garrett

 

/s/  Kim N. Kimball

 

Name:  Michael D. Garrett

Notary Public 

Its:  President and CEO

 

My Commission expires: 

 

Notarial Seal

 

 

Attest:

/s/  Daniel Lowery

 

 

Its:  Secretary

 

(CORPORATE SEAL)

 

 

 

 

Signed, sealed and delivered in the presence of: 

OGLETHORPE POWER CORPORATION

 

(AN ELECTRIC MEMBERSHIP

/s/ Michael W. Price

 

CORPORATION)

Witness

 

 

By:

/s/ Thomas A. Smith

 

/s/ Thomas J. Brendiar

 

Name:  Thomas A. Smith

Notary Public

Its:  President and Chief Executive Officer

My Commission expires: January 27, 2009

 

Notarial Seal

Attest:

/s/ Patricia N. Nash

 

 

Its:  Secretary

 

(CORPORATE SEAL)

 

 

 

 

Signed, sealed and delivered in the presence of:

MUNICIPAL ELECTRIC AUTHORITY OF
GEORGIA

/s/  Peter M. Degnan

 

 

Witness

By:

/s/ Robert P. Johnston

 

 

Name:  Robert P. Johnston

/s/  Nancy Zindars

 

Its:  President and Chief Executive Officer

Notary Public

 

My Commission expires:

Attest:

/s/  James E. Fuller

 

Notarial Seal

Its: Senior Vice Preseident and CFO
(CORPORATE SEAL)

 

 

 

 

Signed, sealed and delivered in the presence of:

CITY OF DALTON, GEORGIA

 

BY:  BOARD OF WATER, LIGHT AND

/s/ Tom A. Bundros

 

SINKING FUND COMMISSIONERS d/b/a

Witness

DALTON UTILITIES

 

 

/s/ Pam Witherow

 

By:

/s/ Don Cope

 

Notary Public
My Commission expires:  July 14, 2007

Name:  Don Cope
Title:  President and Chief Executive Officer

Notarial Seal

Attest:

/s/ Kelly Jones

 

 

Title:   Vice President Human Resources
(SEAL)

 

34

--------------------------------------------------------------------------------


 

APPENDIX A

 

SCHEDULE OF DEFINITIONS

 

Unless otherwise expressly stated, when used in this Agreement, the following
capitalized terms and phrases shall have the respective meanings, as and when
used in this Agreement, stated in this Schedule of Definitions:

 

“Accounting Services Committee” has the meaning given such term in the Nuclear
Managing Board Agreement.

 

“Additional Unit” and “Additional Units” have the respective meanings given such
terms in the Additional Units Ownership Agreement.

 

“Additional Units Ownership Agreement” has the meaning given such term in the
recitals to this Agreement.

 

“Affiliate” of any specified entity, means any other entity directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified entity. For purposes of this definition, “control”
when used with respect to any entity means the power to direct the management
and policies of such entity, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agent” means GPC or a successor agent for the Parties as provided for in this
Agreement.

 

“Amended and Restated Operating Agreement” or this “Agreement” means this Plant
Alvin W. Vogtle Nuclear Units Amended and Restated Operating Agreement.

 

“At Cost” means (i) the actual direct costs incurred for such service, equipment
or materials, wherever feasible and (ii) where appropriate, a reasonable
allocation of indirect costs,

 

A-1

--------------------------------------------------------------------------------


 

such as overhead, relating to the purchase or provision of such services,
equipment or materials, on a consistent basis with the allocations among GPC and
its Affiliates.

 

“Commercial Operation” means midnight following the achievement of all of the
following with respect to an Additional Unit: (i) successful completion of the
requisite performance test provided for in the agreement between GPC and the
vendor relating to such Additional Unit nuclear steam supply system;
(ii) demonstration by the Agent that such Additional Unit is capable of
producing energy and delivering same to the transmission system; and (iii) such
Unit is declared available for dispatch.

 

“Confidential Information” has the meaning given such term in Section 9.14.

 


“DALTON” MEANS THE CITY OF DALTON, GEORGIA, ACTING BY AND THROUGH ITS BOARD OF
WATER, LIGHT AND SINKING FUND COMMISSIONERS, AND ITS SUCCESSORS AND ASSIGNS.


 

“Declaration of Covenants” has the meaning given such term in the Additional
Units Ownership Agreement.

 

“Decommissioning” means the removal of a Vogtle Unit from service, the
dismantlement, demolition and disposal of such Vogtle Unit, and the reduction of
residual radioactivity at Plant Vogtle with respect to such Vogtle Unit, to a
level that permits the release of the property at Plant Vogtle related to such
Vogtle Unit to unrestricted use and termination of the licenses issued by the
NRC or release of the property under conditions as may be required or approved
by the NRC and termination of such licenses (as described in 10 CFR § 50.2).

 

“Definitive Agreements” means the Additional Units Ownership Agreement, the
Amended and Restated Operating Agreement, the Nuclear Managing Board Agreement
and the Declaration of Covenants.

 

A-2

--------------------------------------------------------------------------------


 

“Development Agreement” means the Plant Vogtle Owners Agreement Authorizing
Development, Construction, Licensing and Operation of Additional Generating
Units among GPC, OPC, MEAG and Dalton dated as of May 13, 2005, as amended.

 

“Effective Date” means April 21, 2006.

 

“Existing Owner” means an owner of the Existing Units (in its capacity as an
owner of the Existing Units).

 

“Existing Units Ownership Agreement” consists of The Alvin W. Vogtle Nuclear
Units Numbers One and Two Purchase and Ownership Participation Agreement among
Georgia Power, Oglethorpe Power, MEAG, and Dalton, dated August 27, 1976, as
amended January 18, 1977 and February 24, 1977, and a Purchase, Amendment,
Assignment and Assumption agreement between Georgia Power and MEAG dated
April 9, 1985 as amended.

 

“Existing Units” means Vogtle Unit No. 1 and Vogtle Unit No. 2, as defined in
the Existing Units Ownership Agreement.

 

“FERC” means the Federal Energy Regulatory Commission.

 

“Final Percentage Interest” has the meaning given such term in the Additional
Units Ownership Agreement.

 

“Fuel Costs” means, with respect to a Vogtle Unit, as applicable, all costs
incurred by the Parties during any year that are allocable to the acquisition,
processing, design, fabrication, transportation, delivering, reprocessing,
storage and disposal of nuclear materials required for such Vogtle Unit,
including transfers to reserves established for such costs related to future
years, less credits related to such costs applied as appropriate, and including
that portion of administrative and general expenses incurred by the Agent which
is properly and reasonably

 

A-3

--------------------------------------------------------------------------------


 

allocable to acquisition and management of nuclear fuel for such Vogtle Unit,
and for which the Agent has not been otherwise reimbursed by the other Parties.

 

“Fuel Period” means the period between the commencement of a fueling shutdown
period and the commencement of the next succeeding fueling shutdown period, with
respect to any Vogtle Unit.

 

“GPC” or “Georgia Power” means Georgia Power Company, a corporation organized
and existing under the laws of the State of Georgia, and its successors and
assigns.

 


“MEAG” MEANS THE MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, A PUBLIC CORPORATION
AND AN INSTRUMENTALITY OF THE STATE OF GEORGIA, AND ITS SUCCESSORS AND ASSIGNS.


 


“NRC” MEANS THE UNITED STATES NUCLEAR REGULATORY COMMISSION OR ANY SUCCESSOR
AGENCY AUTHORIZED TO REGULATE AND LICENSE UTILIZATION FACILITIES PURSUANT TO THE
ATOMIC ENERGY ACT OF 1954 AS AMENDED.


 


“NUCLEAR MANAGING BOARD” MEANS THE BOARD ESTABLISHED PURSUANT TO SECTION 2.1 OF
THE NUCLEAR MANAGING BOARD AGREEMENT.


 

“Nuclear Managing Board Agreement” means the Second Amended and Restated Nuclear
Managing Board Agreement, dated as of the Effective Date.

 

“OPC” means Oglethorpe Power Corporation (An Electric Membership Corporation),
an electric membership corporation organized and existing under laws of the
State of Georgia, and its successors and assigns.

 

“Operating Account” and “Operating Accounts” have the respective meanings given
such terms in Section 5.3.

 

“Operating Agreement” has the meaning given such term in the recitals to this
Agreement.

 

A-4

--------------------------------------------------------------------------------


 

“Operation and Maintenance Budget” means, with respect to each Vogtle Unit, the
Operation and Maintenance Budget described in Section 4.3 of the Nuclear
Managing Board Agreement.

 

“Operating Costs” means, with respect to each Vogtle Unit, all costs and
expenses (other than Fuel Costs) incurred by the Agent which are properly and
reasonably allocable to such Vogtle Unit, as applicable, and for which the Agent
has not been otherwise reimbursed by the other Parties, and which costs and
expenses are properly recordable in accordance with the Operating Expense
Instructions (as defined in the Uniform System of Accounts) and in appropriate
accounts as set forth in the Uniform System of Accounts.

 

“Ownership Agreements” means the Additional Units Ownership Agreement and the
Existing Units Ownership Agreements.

 

“Ownership Interest” means, with respect to each Party, the undivided ownership
interest of such Party as a tenant in common with the other Parties in the
Existing Units and, if applicable, the Additional Units. The Ownership Interest
of each Party in the Existing Units is equal to such Party’s Pro Rata Interest.
The Ownership Interest of each Party, if any, in each Additional Unit is such
Party’s Final Percentage Interest in such Additional Unit as determined pursuant
to the Additional Units Ownership Agreement and the Development Agreement.

 

“Participating Party” has the meaning given such term in the Additional Units
Ownership Agreement.

 

“Party” or “Parties” means GPC, OPC, MEAG and Dalton, and as the context
requires with respect to a Vogtle Unit, those of GPC, OPC, MEAG and Dalton that
have an Ownership Interest in such Vogtle Unit.

 

“Plant Vogtle” means the Alvin W. Vogtle Nuclear Plant, which consists of:

 

A-5

--------------------------------------------------------------------------------


 

(a)                                  The land described in Exhibits Al and A2
attached to the Existing Units Ownership Agreement, together with all such
additional land or rights therein as may have been or may hereafter be acquired
for the purpose specified in clause (d) below, less and except therefrom all
property, rights and interests therein which are no longer subject to the
Existing Units Ownership Agreement;

 

(b)                                 The Existing Units and the Additional Units,
including the nuclear power reactors, the turbine-generators, the buildings
housing the same, the associated auxiliaries and equipment and the step-up
substation, with respect to the Existing Units, all as more particularly
described in the Application referred to in the recitals to the Existing Unit
Ownership Agreement and, with respect to the Additional Units, as more
particularly described in the ESP and/or COL applications submitted to the NRC
for such Additional Unit;

 

(c)                                  Inventories of materials, supplies, fuel
(including the initial nuclear fuel cores), tools and equipment for use in
connection with Plant Vogtle;

 

(d)                                 Such additional land or rights therein as
may be acquired, and such additional facilities and other tangible property as
may be acquired, constructed, installed or replaced in connection with Plant
Vogtle, provided that (i) the cost of such additional land or rights therein or
of such additional facilities or other tangible property shall be properly
recordable in accordance with the Uniform System of Accounts, (ii) such
additional land or rights therein or such additional facilities or other
tangible property shall have been acquired, constructed, installed or replaced
for the common use of the Parties and/or Participating Parties under and subject
to the provisions of either or both of the Ownership Agreements, and (iii) such
additional land or rights therein or such additional facilities or other
tangible property (1) shall be necessary in order to construct or complete Plant
Vogtle, or to keep Plant Vogtle in good operating

 

A-6

--------------------------------------------------------------------------------


 

condition or to satisfy the requirements of any governmental agency having
jurisdiction over Plant Vogtle, or (2) (A) if such additional interest in land
or other property relates solely to the Existing Units, it shall be agreed to by
the Parties owning at least an aggregate 85% Ownership Interest in the Existing
Units, (B) if such additional interest in land or other property relates solely
to the Additional Units, it shall be approved by the Participating Parties
owning at least an aggregate 90% Weighted Ownership Interest in the Additional
Units, (C) if such additional interest in land or other property relates solely
to one of the Additional Units, it shall be approved by the Participating
Parties owning at least an aggregate 90% Ownership Interest in such Additional
Unit, and (D) if such additional interest in land or other property relates to
the Existing Units and the Additional Units, it shall be approved by the Parties
owning at least an aggregate 87.5% Weighted Ownership Interest in Plant Vogtle;
and

 

(e)                                  Subject to the provisions of Sections
4(b)(i) and 4(b)(ii) of the Existing Units Ownership Agreement and Section 5.2
of the Additional Units Ownership Agreement, existing intangible property rights
and such additional intangible property rights as may be hereafter acquired
associated with the planning, licensing, design, construction, acquisition,
completion, startup, commissioning, renewal, addition, replacement, modification
and Decommissioning of Plant Vogtle.

 

“Prime Rate” means the prime rate as published in the Money Rates table of the
Wall Street Journal.

 

“Pro Rata Interest” means, with respect to each Party, the individual ownership
(which ownership percentages may be changed from time to time pursuant to the
Existing Units Ownership Agreement) of such Party in the Existing Units as a
tenant in common with the other Parties, which as of the date hereof are as
follows:

 

A-7

--------------------------------------------------------------------------------


 

Party

 

Existing Units

 

GPC

 

45.7

%

OPC

 

30.0

%

MEAG

 

22.7

%

Dalton

 

1.6

%


 


“PRUDENT UTILITY PRACTICE” MEANS AT A PARTICULAR TIME ANY OF THE PRACTICES,
METHODS AND ACTS ENGAGED IN OR APPROVED BY A SIGNIFICANT PORTION OF THE ELECTRIC
UTILITY INDUSTRY PRIOR TO SUCH TIME, OR ANY OF THE PRACTICES, METHODS AND ACTS
WHICH, IN THE EXERCISE OF REASONABLE JUDGMENT IN LIGHT OF THE FACTS KNOWN AT THE
TIME THE DECISION WAS MADE, COULD HAVE BEEN EXPECTED TO ACCOMPLISH THE DESIRED
RESULT AT THE LOWEST REASONABLE COST CONSISTENT WITH GOOD BUSINESS PRACTICES,
RELIABILITY, SAFETY AND EXPEDITION; “PRUDENT UTILITY PRACTICE” IS NOT INTENDED
TO BE LIMITED TO THE OPTIMUM PRACTICE, METHOD OR ACT TO THE EXCLUSION OF ALL
OTHERS, BUT RATHER TO BE A SPECTRUM OF POSSIBLE PRACTICES, METHODS OR ACTS
HAVING DUE REGARD FOR, AMONG OTHER THINGS, MANUFACTURERS’ WARRANTIES AND THE
REQUIREMENTS OF GOVERNMENTAL AGENCIES OF COMPETENT JURISDICTION.


 

“Uniform System of Accounts” means the FERC Uniform System of Accounts
prescribed for Public Utilities and Licensees (Class A and Class B) as the same
now exist or may be hereafter amended by the FERC or by any governmental agency
succeeding to the powers and functions thereof.

 

“Vogtle Unit” means, as the context requires, (a) either or both of the Existing
Units; and/or (b) each of the Additional Units, provided, that if the Ownership
Interests of the Parties in the Additional Units are identical, then “Vogtle
Unit” shall also mean, with respect to the Additional Units, the Additional
Units collectively.

 

A-8

--------------------------------------------------------------------------------


 

“Vogtle Units” means the Existing Units and the Additional Units.

 

“Weighted Ownership Interest in Additional Units” means:

 

WOIAU = ((FAUMW * FAUOI) + (SAUMW * SAUOI))/(FAUMW + SAUMW)

 

Where:

 

WOIAU =

 

A Party’s weighted ownership interest in the Additional Units

FAUMW =

 

The MW nameplate rating of the first Additional Unit

FAUOI =

 

A Party’s Ownership Interest in the first Additional Unit

SAUMW =

 

The MW nameplate rating of the second Additional Unit

SAUOI =

 

A Party’s Ownership Interest in the second Additional Unit

 

“Weighted Ownership Interest in Plant Vogtle” means:

 

WOIPV = ((EUMW * EUOI) + (FAUMW * FAUOI) + (SAUMW * SAUOI))/(FAUMW + SAUMW +
EUMW)

 

Where:

 

WOIPV =

 

A Party’s weighted Ownership Interest in Plant Vogtle

EUMW =

 

The MW nameplate rating of the Existing Units

EUOI =

 

A Party’s ownership interest in the Existing Units

FAUMW =

 

The MW nameplate rating of the first Additional Unit

FAUOI =

 

A Party’s Ownership Interest in the first Additional Unit

SAUMW =

 

The MW nameplate rating of the second Additional Unit

SAUOI =

 

A Party’s Ownership Interest in the second Additional Unit

 

A-9

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF NOTICE OF OPC DEFAULT

 

[Date]

 

Rural Utilities Service

 

 

 

 

 

 

Attn: Administrator

 

Re:                             Notice of Payment Default by Oglethorpe Power
Corporation

 

Ladies and Gentlemen:

 

This notice is delivered pursuant to Section 5.4(e) of the Plant Alvin W. Vogtle
Nuclear Units Amended and Restated Operating Agreement among Georgia Power
Company, Oglethorpe Power Corporation (An Electric Membership Corporation)
(“Oglethorpe”), the Municipal Electric Authority of Georgia, and the City of
Dalton, Georgia, dated as of April 21, 2006 (the “Agreement”). Capitalized terms
used and not defined in this notice are used with the meanings given such terms
in the Agreement.

 

This notice informs you that Oglethorpe has failed to make one or more payments
due under the Agreement with respect to the [Existing Units/Additional Units]
(herein, the “Units”) and is accordingly in default of its obligations under the
Agreement with respect to the Units. Please be advised that until this payment
default has been cured, the following remedial provisions, among others, will be
in effect:

 

(a)                                  Oglethorpe will not be permitted to receive
any output of capacity and energy from either of the Units, or to exercise any
other rights of a Participating Party with respect to either Unit; and

 

(b)                                 The Agent will be entitled to sell all or a
portion of Oglethorpe’s output of capacity and energy from the Units, and the
net proceeds of such sale shall be used by the Agent to pay Oglethorpe’s share
of unpaid and future Operating Costs.

 

These remedial provisions are set forth in Section 5.4 of the Agreement. At
RUS’s option, RUS may cure this payment default by making payments directly to
the Agent. Please contact [name] at [phone number] if you desire to make a
payment on Oglethorpe’s behalf.

 

I-1

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

GEORGIA POWER COMPANY,

 

as Agent under the Agreement

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

I-2

--------------------------------------------------------------------------------